FILED
                           NOT FOR PUBLICATION                              MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30205

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00178-BR-1

 v.
                                                 MEMORANDUM*
CHRISTOPHER ADIN GRAHAM,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                            Submitted March 10, 2016**
                                Portland, Oregon

Before: FISHER, BERZON, and WATFORD, Circuit Judges.

      1. The district court did not abuse its discretion in denying defendant

Christopher Graham’s request for a longer continuance.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 3
      Granting a longer continuance would have caused nontrivial inconvenience

to the witnesses and the court. By the time of defense counsel’s request, potential

witnesses’ flight and hotel reservations had already been made. In addition, an

insufficient number of jurors were available the week after the scheduled start date,

so any continuance longer than the few days the district court granted would have

required a substantial postponement.

      A longer continuance also would have served limited utility. The

government did not call the victim’s mother to testify at trial, so additional time to

investigate any leads raised by her late-disclosed statement would have provided

minimal benefit. The district court’s decision, moreover, caused the defense no

more than negligible prejudice. The government did not use the recordings of

Graham’s recent calls from prison in its case. And the district court precluded the

government from calling its prison informant to the stand until the second week of

trial. This delay provided the defense sufficient time to prepare for cross-

examination, and defense counsel thoroughly impeached the informant using

information taken directly from the late-produced files. The defense also

impeached the victim’s credibility and used information from the late-disclosed

Law Enforcement Database System reports to call her testimony into question.

Furthermore, there was no apparent prejudice from the late disclosure of either the
                                                                           Page 3 of 3
forensic analysis of Graham’s cell phone or the transcript of the full December 7,

2010, phone call to the police. In sum, Graham’s “general claim” that he was not

given an adequate opportunity to thoroughly analyze all of the late-produced

discovery is “insufficient to show the actual prejudice required to reverse a

conviction.” United States v. de Cruz, 82 F.3d 856, 861 (9th Cir. 1996).

      2. The district court did not plainly err in calculating Graham’s Sentencing

Guidelines range. Section 3A1.3 calls for a two-level increase “[i]f a victim was

physically restrained in the course of the offense.” Under the Guidelines, the term

“‘[p]hysically restrained’ means the forcible restraint of the victim such as by

being tied, bound, or locked up.” U.S.S.G. § 1B1.1 cmt. n.1(K). The jury heard

evidence that Graham locked his victim in the trunk of his car and drove her to a

location in order to coerce her into engaging in further commercial sex activity.

Such restraint was not necessary to the application of U.S.S.G. § 2G1.1, which sets

a Base Offense Level of 34 for Graham’s offense of conviction, sex trafficking

accomplished by force, fraud, or coercion under 18 U.S.C. § 1591(b)(1). The two

guidelines thus serve distinct purposes. There was no improper double counting.

See United States v. Smith, 719 F.3d 1120, 1125 (9th Cir. 2013); see also U.S.S.G.

§ 3A1.3 cmt. n.2.

      AFFIRMED.